Citation Nr: 1740557	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from November 29, 2012.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1990 to March 1994.  He also had unverified service in the United States Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.  The RO also granted service connection for PTSD and assigned a 100 percent disability rating from December 8, 2011 (date of claim), to November 29, 2012, and a 50 percent rating thereafter.  Therefore, the increased rating issue on appeal is limited to the period from November 29, 2012.

The Veteran testified at a June 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

The issue of entitlement to service connection for tinnitus has been raised by the record in the May 2015 VA Form 9 and again during the 2017 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Below, the Board increases the rating for the Veteran's PTSD to 70 percent.  The issues of entitlement to a rating higher than 70 percent for PTSD from November 29, 2012, as well as entitlement to service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD symptoms most nearly result in occupational and social impairment with deficiencies in most areas, such as work, school, family, relations, judgment, thinking, or mood.

2. Resolving any doubt in favor of the Veteran, he is incapable of obtaining and maintaining substantially gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1. From November 29, 2012, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for establishing a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Initial Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Initial Rating Claim for PTSD - Analysis

The Veteran is in receipt of a 50 percent disability rating for PTSD under 38 C.F.R. § 4.130, DC 9411, from November 29, 2012 (date of VA examination).  He contends that a higher rating is warranted.  

All psychiatric disabilities are evaluated under a General Rating Formula for mental disorders.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM 5).   See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.   Id.   VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.   See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board in November 2015; therefore, this claim is governed by DSM 5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM 5, p. 16 (2013).  However, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV, p. 46 (1994).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning to the relevant evidence of record, a December 2011 VA treatment note indicated that the Veteran was hypervigilant and would forget what he was about to say and lose track in the middle of a conversation.  His other PTSD symptoms included paranoia, chronic sleep impairment, anxiety, and depression.  His concentration and attention span were decreased.  He reported sometimes seeing shadows, which were described by the treating psychiatrist as possible visual hallucinations.

A February 2012 VA discharge summary indicated that the Veteran had been drinking excessively and sought admission to the substance abuse residential rehabilitation program.  He was divorced twice.  He worked in a factory full time and lived with his girlfriend.  He was anxious and reported suffering nightmares and flashbacks.  His drinking was related to his PTSD and anger problems.  The Veteran stated that he sometimes forgot what he was about to say or would lose track in the middle of a conversation.  He reported having chronic sleep impairment and a history of suicidal ideations.  Upon examination, his memory was intact, while attention and concentration were fair.  A GAF score of 51 to 60 was assigned.

A May 2012 VA discharge summary assigned a GAF score of 50.  

In a March 2012 letter, the Veteran's girlfriend stated that he could not remember where he left things and was unable to remember simple directions, such as when to go to work and how to get there.  She stated further that the Veteran always walked around the house angry; he had low tolerance levels and had limited patience.  He would "blow off the handle" if he thought someone was calling him stupid, if he could not find something he had misplaced, or if he thought she was not moving fast enough to find something he misplaced.  He isolated himself from everyone, sitting in the basement a lot.  

In a March 2012 letter, the Veteran's brother, J.W., stated that he had been drinking every day, but had stopped in the last two months.  He had also stopped smoking.

A May 2012 VA treatment note indicates that the Veteran was having visual hallucinations.  He stated that he was seeing fleeting images of a person.  He described it as a hypervigilant perception and could only "tell" that it was not real if he went and checked.  He reported obsessional checking of noises.

An August 2012 VA treatment note indicates that the Veteran had been having increasing relationship problems and had been feeling angry and volatile.  He reported a recent suicidal ideation.  He also reported having problems at work due to his memory problems.  

The Veteran was afforded a VA PTSD examination in November 2012.  He was assigned a GAF score of 65 for PTSD, with an overall GAF score of 55.  His psychiatric diagnoses included PTSD, alcohol dependence, and nicotine dependence.  The VA examiner opined that the Veteran had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported living with his nephew; he saw his children every weekend.  He stated that he did not have a current girlfriend.  He reported difficulty concentrating.  He worked for a company making car parts.  The Veteran's PTSD symptoms included irritability or outbursts of anger, hypervigilance, chronic sleep impairment, depressed mood, anxiety, and disturbances of motivation and mood.  

A December 2012 VA treatment note indicates that the Veteran had recently quit drinking in the morning before going to work.  He reported having problems with his colleagues.  He was not giving up drinking when he went to sleep.  He had a good relationship with his mother, whom he described as his only source of support.  He reported trying to take care of his children, despite not having custody of them.

In the August 2013 notice of disagreement, the Veteran stated that his PTSD was getting worse every day.  He reported that he shot a hole through his wall because of remembering his past.  He was isolated and drank to cope with his PTSD symptoms.  He stated that he had kicked his daughter twice while asleep due to his bad dreams.  He was "always on the ready, on alert."

In a May 2015 VA Form 9, the Veteran reported being hospitalized with PTSD from March 2015 to April 2015.  He stated that he had two failed marriages due to his PTSD symptoms.  He reported having frequent nightmares and isolating himself.  He had anger issues, and would check all of his doors and windows numerous times before going to sleep.  

In a May 2015 letter, the Veteran's friend, L.B., stated that the Veteran had changed in the last year.  He took everything seriously and was easily offended.  She stated that "his conversation [would] go from upbeat and positive to down and out depression in the drop of a hat."  He was no longer able to deal with difficult situations.  He was either angry or depressed.  L.B. stated that when she would go by to check on the Veteran after not hearing from him, he would be walking around in night clothes or clothes from the day before.  She stated that he had always been a very clean and neat person, so not changing clothes appropriately was unlike him.  

In May 2015, the Veteran's brother, J.W., stated that the Veteran struggled with daily issues and his personality had changed a lot.  He had memory and anger problems and was irritable.  

In May 2015, the Veteran's treating VA clinical social worker stated that he had been increasingly dysfunctional, resulting in residential treatment earlier in the year.  While in residential treatment, he had difficulty managing relationships with other veterans and the staff.  The social worker opined that these were the same type of problems which had caused him to lose jobs repeatedly.  She stated that his PTSD was at the bottom of his problems with getting and keeping work and getting and keeping appropriate relationships.  She further stated that he was having significant problems with day-to-day functioning.  His PTSD symptoms had worsened in terms of managing anger, dealing with distrust of other people, getting sleep, and dealing with intrusive thoughts and nightmares.

During the June 2017 Board hearing, the Veteran testified that he was not currently working.  He stated that he drank alcohol as a way of dealing with his PTSD symptoms.  He wrecked his mother's truck and had cut tires on a car.  He had anger issues and went to anger management classes every week.  He stated that his anger issues were of such severity that he "may do bodily harm to somebody."  He stated that his PTSD was a major issue in his two divorces, because he took a lot of his anger out on his former spouses.  He had nightmares, would fight in his sleep, became angry and violent, and had difficulty interacting with his spouses.  He reported having feelings of harming himself, and suicidal ideations.  He stated that he forgot everything and would constantly misplace things.  His speech was intermittently tangential and irrelevant.

After a review of all evidence of record, both lay and medical, the Board finds that the Veteran's PTSD symptoms have increased in severity.  His symptoms most nearly approximate occupational and social impairment with reduced reliability and productivity for the entire period on appeal.  Indeed, the evidence demonstrates that he has consistently had suicidal ideations throughout the period on appeal, and even prior to.  He has been divorced twice and unable to maintain effective social relationships, other than with his immediate family.  He has consistently displayed impaired impulse control, with unprovoked irritability and periods of violence.  His VA treatment notes and the May 2015 letter from his treating VA social worker demonstrate that he has had difficulty adapting to stressful circumstances, including work.  In his May 2015 substantive appeal, the Veteran reported obsessional rituals which interfere with routine activities such as having to check all of his doors and windows numerous times before going to sleep.  Also in May 2015, his friend reported that the Veteran was neglecting his personal appearance.  Throughout the period on appeal, his PTSD symptoms include impaired short-term memory and long term memory, chronic sleep impairment, disturbances of motivation and mood, depressed mood, hypervigilance, isolating tendencies, significant anger issues, irritability, suspiciousness, and intrusive thoughts.  During the June 2017 Board hearing, the Veteran's speech was intermittently irrelevant.  Based on this evidence, a higher disability rating of 70 percent is warranted for PTSD for the entire period on appeal.  The question of whether a rating in excess of 70 percent for PTSD is warranted from November 29, 2012, will be addressed in the Remand section, below.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 70 percent for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

Entitlement to a TDIU - Analysis

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id. 

The Veteran in this case has met the percentage requirements as of November 29, 2012, as he is in receipt of service connection for PTSD, rated 100 percent disabling prior to November 29, 2012, and 70 percent disabling thereafter. 

The remaining question is whether the service-connected PTSD precludes the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran's DD-214 indicates that he served in the United States Navy for approximately four years.  He also had unverified service in the United States Naval Reserves.  While in service, he worked as an operations specialist.

A February 2012 discharge summary indicates that the Veteran worked in a factory full time.  He stated that he was on leave from work while getting treatment, but would be able to go back to his current employer upon discharge from treatment.

However, an August 2012 VA treatment note indicates that the Veteran reported having problems on the job due to his memory issues.  He reported that his income was $500 per month.  

A November 2012 VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. He dropped out of high school, but obtained his GED.  He reported taking a couple of classes after the military, but noted that he had concentration difficulties.  The Veteran was working for a company making car parts and earned $10.15 per hour.  He received a driving under the influence (DUI) violation in 2005 and did not have his driver's license due to fines from this offense. 

A December 2012 VA treatment record indicates that the Veteran was employed and ran a lift truck.  He did not think his job was in jeopardy, despite recently testing positive for alcohol while working.  He subsequently stopped drinking in the morning before going to work.

As noted above, in May 2015, the Veteran's treating VA clinical social worker stated that the Veteran had lost jobs repeatedly, was unable to establish and maintain effective relationships, and had difficulty in adapting to stressful circumstances.  

During the June 2017 Board hearing, the Veteran testified that he was not currently working.  He had significant anger issues of such severity that he thought he might do bodily harm to somebody.  He stated that he forgot everything and would constantly misplace things.  During the hearing, his speech was intermittently tangential and irrelevant.

Accordingly, based on this body of evidence, the Board finds that the Veteran has been unable to secure or maintain substantially gainful employment due to his service-connected PTSD.  His anger issues, hypervigilance, memory impairment, and difficulty concentrating preclude him from obtaining and maintaining any type of substantially gainful employment.  In so finding, the Board finds the May 2015 medical opinion from his treating VA social worker to be highly probative as to whether the Veteran has been unable to secure or maintain substantially gainful employment due to his service-connected PTSD.  The VA social worker stated that the Veteran had changed jobs frequently due to problems stemming from his PTSD symptoms.  Additionally, the Veteran has limited education and training.  Although the Veteran was able to work at times, the evidence clearly shows that he has had occupational and social difficulties at work which prompted him to leave each job.  Given the significant impact of the service-connected PTSD on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the weight of the evidence supports a finding that his service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment.  Therefore, as the preponderance of the evidence is in favor of a finding of unemployability due to service-connected PTSD, entitlement to a TDIU is warranted.

ORDER

From November 29, 2012, a 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

Remand is needed to afford the Veteran a VA compensation examination in connection with his service connection claim for hearing loss, as well as to evaluate the current severity of this PTSD.

The Veteran asserts that he has hearing loss due to noise exposure during service.  During the June 2017 Board hearing, he reported hearing missiles and bombs going off during service and described a plane that "would give off a sonic boom."  Based on this competent and credible testimony, the Board finds that the Veteran was exposed to acoustic trauma during service.  However, it is not clear whether the Veteran has a current diagnosis of bilateral hearing loss disability per VA regulation.  His VA treatment records indicate that he has some level of hearing loss.  The claims file contains a November 2012 VA audiology examination report; however that report was based only on a review of the record, and not an actual examination of the Veteran.  Therefore, a remand is required to obtain a VA audiological examination.  

As decided above, a higher rating of 70 percent for PTSD has been awarded.  Nonetheless, the Board is unable to evaluate whether a higher rating is warranted based on the evidence currently in the claims file.  The record reflects that the Veteran's most recent VA examination for PTSD occurred almost five years ago, in November 2012.  The fact that a VA examination is almost five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, as the evidence suggests a worsening of disability, including a 2015 hospitalization for PTSD, an updated VA examination is needed to assist in determining the current severity of the Veteran's service-connected disabilities.  Snuffer, 10 Vet. App. at 400.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's relevant VA treatment records since December 2012.

2. Then, schedule the Veteran for a VA audiology examination to determine the nature and etiology of his bilateral hearing loss.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner is asked to:

(a) Indicate whether the Veteran currently has bilateral hearing loss disability per VA regulation.

(b) If so, provide an opinion as to whether the current bilateral hearing loss disability is at least as likely as not (i.e., 50 percent or greater probability) related to or caused by service.  In so doing, address the Veteran's hearing testimony that he was exposed to acoustic trauma during service from hearing missiles and bombs going off and from a plane that "would give off a sonic boom."  

A detailed rationale should be provided for the opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, he or she must state the reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The VA examiner should specifically discuss all reported symptoms, including the Veteran's report of hospitalization in 2015 and June 2017 testimony that his anger issues were of such severity that he may do bodily harm to somebody.  

A rationale should be given for all opinions and conclusions rendered.  

4.  Then this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


